Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-15 and 17-22 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) An electronic device, comprising: 

an interface circuit communicatively coupled to the network node; 
a processor coupled to the interface circuit; and 
memory, coupled to the processor, configured to store program instructions, wherein, when the executed by the processor, the program instructions cause the electronic device to perform operations, comprising: 
receiving, at the interface circuit, a request, associated with a second electronic device, to create an electronic-device-specific application, wherein the electronic-device- specific application is associated with a services manager in a system hierarchy; 
in response to the request, providing, from the interface circuit, instructions for a user interface addressed to the second electronic device, wherein the user interface is configured to present predefined configuration alternatives for configuration parameters for the electronic-device-specific application, to receive inputs for the configuration parameters for the electronic-device-specific application, or both; 
receiving, at the interface circuit, user-interface activity information associated with the second electronic device, which specifies selections of the configuration parameters for the electronic-device-specific application from the predefined configuration alternatives, the inputs for the configuration parameters for the electronic-device-specific application, or both, wherein the configuration parameters for the electronic-device-specific application specify functions in a physical layer, a data link layer and a network layer in the electronic-device- specific application; and 
, wherein the electronic-device-specific application is configured to execute in a provider-specific or an electronic-device-specific environment in the services manager.  

2. (Original) The electronic device of claim 1, wherein, in the system hierarchy, the services manager is located between a computer associated with a provider of a third electronic device and a gateway configured to communicate with the third electronic device.  

3. (Original) The electronic device of claim 1, wherein the operations comprise providing, from the interface circuit, the electronic-device-specific application addressed to the services manager.  

4. (Cancelled).  

5. (Second Amended) The electronic device of claim [[4]] 1, wherein the provider-specific or the electronic- device-specific environment comprises a virtual operating system in a container in the services manager, and the electronic-device-specific application comprises a plugin that executes in the container.  



7. (Original) The electronic device of claim 1, wherein the predefined configuration alternatives for the configuration parameters for the electronic-device-specific application, the inputs for the configuration parameters for the electronic-device-specific application, or both, comprise: registration information, a message format, a receive communication protocol for the electronic device, a transmit communication protocol for the electronic device, authentication information, and security information.  

8. (Original) The electronic device of claim 1, wherein the electronic-device-specific application is associated with: a third electronic device, a type of third electronic device, or a class of third electronic devices comprising the third electronic device.  

9. (Original) The electronic device of claim 1, wherein the operations comprise: receiving, at the interface circuit, performance information associated with operation of the electronic-device-specific application in at least a portion of the system hierarchy; modifying the configuration parameters for the electronic-device-specific application based at least in part on the performance information; and regenerating the electronic-device-specific application.  

10. (Original) The electronic device of claim 1, wherein the modifying of the configuration parameters for the electronic-device-specific application is based at least on predefined or predetermined electronic-device-specific information.  

11. (Original) The electronic device of claim 1, wherein the operations comprise determining system resources based at least in part on configuration parameters for the electronic-device-specific application are associated with different system resources or a priority associated with the electronic-device-specific application.  

12. (Original) The electronic device of claim 1, wherein the operations comprise generating a service level agreement for a provider of a third electronic device based at least in part on the configuration parameters for the electronic-device-specific application; and wherein the service level agreement specifies system resources corresponding to the configuration parameters for the electronic-device-specific application, performance of the electronic-device-specific application, and associated compensation for an operator of the services manager.  

13. (Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, generates an electronic-device-specific application by causing the electronic device to perform operations comprising: 

in response to the request, providing, from an interface circuit in the electronic device, instructions for a user interface addressed to the second electronic device, wherein the user interface is configured to present predefined configuration alternatives for configuration parameters for the electronic-device-specific application, to receive inputs for the configuration parameters for the electronic-device-specific application, or both; 
receiving user-interface activity information associated with the second electronic device, which specifies selections of the configuration parameters for the electronic-device-specific application from the predefined configuration alternatives, the inputs for the configuration parameters for the electronic-device-specific application, or both, wherein the configuration parameters for the electronic-device-specific application specify functions in a physical layer, a data link layer and a network layer in the electronic-device-specific application; and 
generating, based at least in part on the configuration parameters for the electronic-device- specific application, the electronic-device-specific application, wherein the electronic-device- specific application is configured to execute in a provider-specific or an electronic-device-specific environment in the services manager.  



15. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the operations comprise providing, from the interface circuit, the electronic-device-specific application addressed to the services manager.  

16. (Cancelled).  

17. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the electronic-device-specific application is associated with: a third electronic device, a type of third electronic device, or a class of third electronic devices comprising the third electronic device.  

18. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the operations comprise: 
receiving performance information associated with operation of the electronic-device- specific application in at least a portion of the system hierarchy; 

regenerating the electronic-device-specific application.  

19. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the operations comprise generating a service level agreement for a provider of a third electronic device based at least in part on the configuration parameters for the electronic-device-specific application; and 
wherein the service level agreement specifies system resources corresponding to the configuration parameters for the electronic-device-specific application, performance of the electronic-device-specific application, and associated compensation for an operator of the services manager.  

20. (Currently Amended) A method for generates an electronic-device-specific application, comprising: 
by an electronic device: 
receiving a request, associated with a second electronic device, to create the electronic- device-specific application, wherein the electronic-device-specific application is associated with a services manager in a system hierarchy; 
in response to the request, providing, from an interface circuit in the electronic device, instructions for a user interface addressed to the second electronic device, wherein the user 
receiving user-interface activity information associated with the second electronic device, which specifies selections of the configuration parameters for the electronic-device-specific application from the predefined configuration alternatives, the inputs for the configuration parameters for the electronic-device-specific application, or both, wherein the configuration parameters for the electronic-device-specific application specify functions in a physical layer, a data link layer and a network layer in the electronic-device-specific application; and 
generating, based at least in part on the configuration parameters for the electronic-device- specific application, the electronic-device-specific application, wherein the electronic-device- specific application is configured to execute in a provider-specific or an electronic-device-specific environment in the services manager.  

21. (New) The method of claim 20, wherein, in the system hierarchy, the services manager is located between a computer associated with a provider of a third electronic device and a gateway configured to communicate with the third electronic device.  


wherein the service level agreement specifies system resources corresponding to the configuration parameters for the electronic-device-specific application, performance of the electronic-device-specific application, and associated compensation for an operator of the services manager.   

Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s amendment and arguments filed on 9/17/2021. See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/15/2021
/THORNE E WAUGH/
Examiner, Art Unit 2457

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457